Kincheloe, Judge:
This is an appeal to reappraisement from find-' ings of value by the United States appraiser at the port of New York on merchandise from London, England.
The merchandise consists of unbound books, folded, collated and sewn, entitled “The Studio Christmas Annual 1938.”
When this case was called for trial, counsel for the Government stipulated that the price for which this merchandise was freely offered for export to the United States for 5,200 Studio Christmas Annuals, 1938, was 10 pence each, plus the cost of cases as invoiced, plus 3 pounds, 6 shillings, 8 pence for additional copies.
Upon that record, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value was as stated above. Judgment will be rendered accordingly.